Case: 20-61148     Document: 00515998419         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-61148                        August 27, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tiffany Snodgrass,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-6-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Tiffany Snodgrass, federal prisoner # 20160-043, filed a motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The district court
   dismissed the motion without prejudice for failure to exhaust administrative
   remedies. Snodgrass appeals.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61148      Document: 00515998419           Page: 2   Date Filed: 08/27/2021




                                     No. 20-61148


          A § 3582(c)(1)(A) compassionate release motion may be filed by a
   defendant “after [she] has fully exhausted all administrative rights to appeal
   a failure of the Bureau of Prisons [BOP] to bring a motion on the defendant’s
   behalf or the lapse of 30 days from the receipt of such a request by the warden
   of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). The pre-
   filing administrative exhaustion requirement is not jurisdictional, but it is a
   mandatory claim-processing rule. See United States v. Franco, 973 F.3d 465,
   467-68 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020). The Government raised
   the exhaustion rule in the district court. The district court found that
   Snodgrass admitted that she did not request relief from the BOP. On appeal,
   Snodgrass does not challenge this finding. The record is undisputed that
   Snodgrass did not exhaust her administrative remedies before filing the
   instant motion in the district court.
          AFFIRMED.




                                           2